[Missing Graphic Reference] Douglas Scully Vice President, Corporate Counsel One Corporate Drive Shelton, CT06484-6208 Tel203 925-6960 douglas.scully@prudential.com September 8, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: The Prudential Qualified Individual Variable Contract Account File No. 811-03625 Members of the Commission: On behalf of The Prudential Insurance Company of America and The Prudential Qualified Individual Variable Contract Account, we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual report for the following underlying fund for the period ended June 30, 2015, has been submitted to contract owners. Fund Company 1940 Act Registration No. The Prudential Series Fund 811-03623 Some of the funds included in the Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the fund has filed or will file this report with the Commission. Please call me at (203) 925-6960 if you have any questions. Very truly yours, /s/Douglas Scully Douglas Scully
